Citation Nr: 1800728	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  08-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to service connection for a left ear hearing loss disability. 

3. Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

4. Entitlement to service connection for a low back disability, to include degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to November 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision from the RO in St. Petersburg, Florida.

This matter was previously before the Board in September 2014 and the Board denied the claims for entitlement to service connection for bilateral hearing loss and entitlement to service connection for a low back disability.  In a September 2014 decision, the Board remanded the Veteran's claim for entitlement to service connection for a skin disability, to include as secondary to herbicide exposure to the RO for further development.

The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  The claim of service connection for a skin disability was not before the Court.  

In July 2015, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Remand (JMR) as to the Veteran's claims for service connection for bilateral hearing loss and for a low back disability.  The parties agreed that the Board would assist with obtaining the March 2009 audiometric note and compare it to the August 2010 VA audio examination.  The parties also agreed that the Board would address the Veteran's lay statements as they pertain to an in-service back injury and causation of his current low back disability.  

In September 2015, the Board remanded the claims of entitlement to service connection for a skin disability, bilateral hearing loss and a low back disability for further development.  
In December 2009, the Veteran had a hearing before a Veterans Law Judge who is no longer with the Board.  The Veteran was afforded the opportunity to have a new hearing before the Board.  He was given 30 days to respond if he wanted a new hearing.  However, there was no response.  Thus, the Board presumes that the Veteran did not want a new Board hearing and will proceed with deciding the issues.  


FINDINGS OF FACT

1. The Veteran has a right ear hearing loss disability but it is not related to his military service. 

2. The Veteran does not have a left ear hearing loss disability.

3. The Veteran's skin disability is not related to his active duty service and may not be presumed to have incurred in service or as a result of herbicide exposure. 

4.  The Veteran's low back disability, to include degenerative disc disease, is not related to his active duty service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ear hearing loss disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for a left ear hearing loss disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3. The criteria for service connection for a skin disability, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2017).

 4. The criteria for service connection for a low back disability, to include degenerative disc disease, have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection, Generally, and for Herbicide Exposure

In February 2007, the Veteran filed a claim for entitlement to service connection asserting that his skin rash and low back disability are related to his military service in Vietnam.  In April 2007, the Veteran's representative amended the Veteran's claim and added entitlement to service connection for bilateral hearing loss disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during .  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury, is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, which is an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately due to or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Exposure to herbicides is conceded if a Veteran served in the Republic of Vietnam or the waters offshore during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

Diseases listed in 38 C.F.R. § 3.309(e) are presumed to have been incurred as a result of herbicide exposure.  The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other disorder for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent 38 C.F.R. § 3.385. 

As noted above, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss (organic disease of the nervous system) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b); 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a right ear hearing loss disability

The Veteran's service treatment records (STRs) are negative for complaints for hearing loss.  In July 1971, the Veteran completed a Report of Medical History at the time of his separation from service and checked "no" to having ever had or having hearing loss. 

In the September 2014 Board's decision denying the Veteran's claim for service connection for bilateral hearing loss, the Board provided a recitation of the Veteran's private and VA audiological examinations from February 1991, October 2007, February 2009, March 2009, August 2010 and September 2010.  The Board found that the evidence of record did not support a claim for service connection for a bilateral hearing loss disability and denied the Veteran's claim.  

The parties to the Court's July 2015 JMR remanded the claim for entitlement to service connection for bilateral hearing loss for the March 24, 2009 audiology examination note.  The parties agreed that the Board should compare the March 2009 examination to the August 2010 VA examination.  

The VA audiological treatment record from March 24, 2009 shows that the Veteran returned to the audiology clinic to complete a comprehensive audiometric examination.  The VA clinic reports that the Veteran described gradually decreasing hearing in both ears and he described difficulty hearing and understanding speech in most listening situations including while watching television. The treatment note shows that the Veteran's right ear has moderate rising to mild sensorineural hearing loss from 250 Hz through 4000 Hz with sloping to moderate to moderately severe sensorineural hearing loss from 6000 Hz through 8000 Hz.  Speech reception threshold was within normal limits and word recognition was 88 percent.  The VA clinic reported that the Veteran's left ear has mild hearing loss at 250 Hz rising to normal hearing sensitivity from 500 Hz through 4000 Hz then sloping to a moderate sensorineural hearing loss from 6000 Hz through 8000 Hz.  Speech reception threshold was within normal limits and word recognition was 92 percent.  The results of the audiometric assessment were explained to the Veteran and bilateral hearing aids were recommended.  The clinical note did not find that the Veteran's gradual hearing loss was related to his military service.  The examination is associated with the Veteran's claim file.  The Board notes that the Maryland CNC test was not documented in the VA March 2009 audiological note.  

On the authorized audiological evaluation in March 2009 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
30
35
30
LEFT
25
15
20
20
25

The August 2010 VA examiner reported that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
20
10
25
25
25

After careful review of the evidence of record, the Board finds that service connection for a right ear hearing loss disability is not warranted.  The Board finds that the Veteran meets the first element for service connection which is a current disability as he has current right ear hearing loss.  The March 2009 auditory note reports an auditory threshold of 45 at 500 Hz for the right ear.  The August 2010 VA examiner reports an auditory threshold of 25 for the Veteran's right ear.  

Regarding the second element for direct service for right ear hearing loss, which is an in-service incurrence or aggravation of a disease or injury, the Board finds that the evidence of record establishes acoustic trauma in service.  The Veteran specifically cited his exposure to helicopters, rockets and mortars during service, which is evidence of acoustic trauma.  The Board finds these incidents in service to be credible examples of acoustic trauma in service.  Therefore, the Veteran meets the second required element for service connection.  

Regarding the third and final element for direct service connection for a right ear hearing loss disability, which is a nexus statement, the Board finds that the evidence of record is completely negative for a nexus between the Veteran's current right ear hearing loss and his service.  The Board has thoroughly reviewed the evidence of record, and finds that the preponderance of the evidence is against a nexus between the current right ear hearing loss disability and service.  In the October 2007 VA audiological evaluation, the examiner found that the results were not reliable.  Regardless, the examiner noted that the Veteran's hearing loss at separation was normal and that the Veteran reported the onset of his hearing loss as 15 years ago, which was well after separation.  The examiner concluded that even if the Veteran had a current hearing loss disability, it was not caused by or a result of military acoustic trauma while on active duty.  This is evidence against a nexus between the post service right ear hearing loss disability and service.  There is no competent evidence that refutes this conclusion.

Additionally, the evidence of record is negative for right ear sensorineural hearing loss within one year of separation from service.  Therefore, service connection for right ear hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  For example, the Veteran reported to the October 2007 VA examiner that his hearing loss began 15 years earlier, which would have been in 1992, which is approximately 21 years after separation from service, and gradually worsened.  As a result, service connection for right ear hearing loss cannot be presumed, as there is no competent evidence of sensorineural hearing loss within one year following service discharge.  

The Veteran is competent to describe hearing loss but he is not competent to diagnose sensorineural hearing loss as expertise is required to test and measure sensorineural hearing loss.  

In sum, the Board finds that the preponderance of the evidence is against a claim for a right ear hearing loss disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Service connection for a left ear hearing loss disability

Regarding the Veteran's left ear hearing loss, the Board has carefully reviewed the evidence of record and finds that the preponderance of the record is against a claim for service connection for left ear hearing loss.  The Board finds that the Veteran does not meet the requirements set forth under 38 C.F.R. § 3.385.  Without a showing of current hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for right ear hearing loss must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

As a current left ear hearing disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service (although, as noted above, acoustic trauma during active service is conceded). 

Moreover, while the Veteran may have been exposed to noise during his service, based on the evidence of record, the weight of the competent evidence demonstrates no current left ear hearing loss disability at this time.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left ear hearing loss disability and the claim must be denied. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a skin disability, to include as due to herbicide exposure

In the July 2015 JMR the Court noted that it lacked jurisdiction over the Veteran's claim for entitlement to service connection a skin disability, to include as secondary to herbicide exposure.  In September 2015, the Board remanded this claim for further development of the records and for the Veteran to be afforded a VA examination.  

In this case, the Veteran's STRs are negative for any complaints for a skin disability.  The July 1971 separation examination shows that clinical evaluation of the Veteran's skin was normal.  In the corresponding July 1971 Report of Medical History, the Veteran checked "no" to ever having or having then skin diseases. 
The VA treatment records show that in June 2005 the Veteran was afforded an Agent Orange protocol examination.  The examination reported that the Veteran had a rash that appeared to be psoriasis and referred the Veteran for a dermatology consultation. 

A second Agent Orange protocol examination from August 2007, shows that the Veteran had patches of red leathery skin (lichen simplex chronicus) on his dorsum right foot, knees and right lateral abdomen.  

In March 2016, subsequent to the Board's September 2015 remand, the Veteran was afforded a VA examination for skin diseases.  The examiner reported a diagnosis for eczematous dermatitis, photodamage and dry skin.  The examiner noted that all of the Veteran's skin diseases were diagnosed in 2014.  The report showed that the Veteran had been treated with antihistamines, topical corticosteroids and other topical medications on a constant or near constant basis.  The VA examiner opined that the Veteran's skin disability of eczematous dermatitis, photodamage and dry skin are not due to his military service including his in-service exposure to herbicides.  The examiner's rationale was that the evidence of record is negative for objective evidence of scarring consistent with chloracne.  The examiner also reported that the Veteran's in-service records and records two years post-service are absent of any chronic skin disability.  The examiner reported that the evidence shows that onset of the Veteran's skin disability was 43 years after service and that the current diagnosed skin disability is not a presumed disability from Agent Orange exposure. 

After review of the evidence of record in its entirety, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability, to include as secondary to exposure to herbicides, must be denied.

The Veteran has a current skin disability and meets the first element for direct service connection.  

The second required element for direct service connection is an in-service incurrence or aggravation of a disease or injury.  Here, the Board finds that the Veteran's STRs are negative for complaints of a skin disability, and, at separation from service, his skin was clinically normal and he specifically denied a history of skin disease.  Therefore, the Veteran does not meet the second element for service connection for a skin disability.

However, even if the Board concedes in-service skin disease, the third and final element for service connection of a relationship between the post-service skin diagnoses and service is not met.  For example, the March 2016 VA examiner reported that based upon her examination of the Veteran and review of the Veteran's records that the Veteran's skin disability was not due to his military service, including his in-service exposure to herbicides.  The March 2016 VA examiner's medical opinion is supported by her rationale which includes that the Veteran is negative for scarring consistent with chloracne.  The Board notes that chloracne is a well established, long-term effect of exposure to TCDD or dioxin, a contaminant in Agent Orange.  https://www.publichealth.va.gov/exposures/agentorange/conditions/chloracne.asp.  

The diagnoses of the Veteran's skin disability are not listed as under 38 C.F.R. § 3.309(e) as a disease or disorder presumed to have been incurred as a result of herbicide exposure.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, the Veteran cannot prevail under the VA provision for diseases associated with exposure to herbicides. 

The Veteran as a layperson is competent to report on matters observed or within his personal knowledge regarding his skin.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007); and Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  However, the Veteran is not competent to provide a medical diagnosis for his skin disability.  The Board finds that medical expertise is required to provide a specific diagnosis or etiology regarding a skin disability.  Therefore, the Board finds that the Veteran is not competent to provide lay evidence regarding the diagnosis or etiology of his skin disability. 

In sum, the Board finds that the preponderance of the evidence is against a claim for entitlement to service connection for a skin disability, to include as secondary to exposure to herbicides.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Service connection claim for a low back disability, 
to include degenerative disc disease

The Veteran's STRs including his medical history report are negative or any low back complaints or treatment during service. 

Private medical records show that in August 1989 the Veteran was working as a welder.  He was picking up a heavy object with another person and the other person let go while the Veteran was in a forward flexed position and rotated to the left.  He underwent conservative treatment for this low back injury but required more care.  In February 1990, the Veteran underwent a spinal fusion with discectomy.  In December 1990 and February 1991, he underwent removal of the plates.  In May 1996, the Veteran reported to a private examiner that he has been disabled since August 1989 when he injured his back while carrying a welding pot with a co-worker.  

A March 2016 VA examination was afforded the Veteran subsequent to the Boards September 2015 remand.  The examiner reported a diagnosis of lumbar spine degenerative disc disease with an onset in 1989.  The examiner reported that the Veteran's lumbar spine disc disease is not due to active military service.  The examiner's rationale was that the Veteran's medical records for a low back disability began in 1989 after the Veteran injured his low back at work, which was 18 years after his military service.  The examiner reported that the Veteran's STRs and medical records for two years after separation from active service are negative for a low back disability.

After review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the Veteran's low back disability, to include degenerative disc disease.

Here, the first element for direct service connection for a low back disability is met because the Veteran has a current low back disability, which has been diagnosed as lumbar degenerative disc disease.  

Regarding the second element for direct service connection, which is in-service incurrence of a disease or injury, the Board finds that the Veteran's STRs are negative for any complaints or treatments regarding his low back.  The Veteran claims he injured his back by carrying heavy objects while in service in Vietnam.  Clinical evaluation of the spine and other musculoskeletal system was normal at separation.  However, the Board notes that 38 U.S.C. § 1154(b), applies to situations where the veteran is claiming that the disease or injury occurred while engaging in combat.  Here, the Veteran asserts that he hurt his back lifting heavy objects while on active duty in Vietnam.  Therefore, the Board concedes that the Veteran had an in-service disease or injury to his low back and the Veteran meets the second element for direct service connection.   

Regarding the third and final element for direct service connection, which is a nexus between the current disability and service, the Board finds that the evidence of record is negative for a nexus statement relating the Veteran's current low back disability to his service.  The Board finds probative and persuasive the August 1989 medical record, the May 1996 statement by the Veteran to a private examiner and the March 2016 VA examination.  The August 1989 medical record reports that the Veteran injured his back while working.  Following the work injury in 1989, the Veteran underwent conservative treatment and surgery for his low back disability.  In May 1996, the Veteran's stated that he was disabled since hurting his back at work.  The March 2016 VA examiner reviewed the evidence in its entirety and examined the Veteran.  The examiner reported that the first report of any back injury was in 1989, which was 18 years after service.  The Board finds these records very persuasive and they support a finding that the Veteran is not entitled to service connection for his low back disability.

Here, the Board finds that the Veteran's report was made to a physician for the purpose of diagnosis and treatment, and is exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Though the Board concedes that the Veteran had an in-service injury to his low back in service, there is a lack of positive evidence of a nexus between the post service low back disability, diagnosed as degenerative disc disease, and the Veteran's service.  Rather, the evidence shows that degenerative disc disease is related to a post-service injury the Veteran sustained in 1989.  Therefore, the Board finds that based upon the preponderance of the evidence of record, the Veteran's current low back disability is not related to his service but to his work injury in 1989.  

The Board has considered the Veteran's assertions that he injured his back during service.  The Veteran as a layperson is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011);  Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007); and Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran is competent to report pain but he is not competent to report on a diagnosis or etiology of degenerative disc disease.  This requires medical expertise, which the Veteran has not shown.  

In an informal hearing brief (IHP) submitted in December 2017, the Veteran's representative asserted that the Board should consider the application of 38 U.S.C. § 1154(b) and review whether the VA spine examiner was a medical doctor.  As stated above, the Board has considered and applied 38 U.S.C. § 1154(b).  The Board has also reviewed the evidence of record and finds that the VA spine examiner is a medical doctor as she has "MD" immediately following her name in the March 2016 VA spine examination and the March 2016 VA skin examination.  The Board finds that the March 2016 VA examiner is a competent and credible medical professional.  

In sum, the Board finds that the preponderance of the evidence is against a claim for entitlement for service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a left ear hearing loss disability is denied. 

Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a low back disability, to include degenerative disc disease, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


